104 F.3d 355w
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Joan Carol LIPIN, Plaintiff-Appellant,v.AMERICAN NATIONAL RED CROSS, American Red Cross in GreaterNew York, Robert M. Bender, Jr., Mary Stanton,Mark A. Jacoby, Lawrence J. Baer, andJesse D. Wolff, Defendants-Appellees.Joan Carol LIPIN, Plaintiff-Appellant,v.AMERICAN RED CROSS IN GREATER NEW YORK;  American NationalRed Cross;  Robert M. Bender, Jr.;  James T.Byrne, Jr.;  Carl Desch;  Barbara E.Fletcher, Defendants-Appellees.
Nos. 96-7195, 96-7193.
United States Court of Appeals, Second Circuit.
Dec. 12, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION